Citation Nr: 0007718	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent from June 24, 
1997 to August 25, 1998, and since October 1, 1998, for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran subsequently moved to Ohio 
and her VA claims folder was transferred to the RO in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  For the period from June 24, 1997, through August 25, 
1998, the veteran's degenerative disc disease disability 
resulted in pronounced residual impairment.

3.  For the period from August 26, 1998, through September 
30, 1998, the low back disability was assigned a temporary 
total disability rating as a result of back surgery and 
convalescence.

4.  For the period commencing October 1, 1998, the 
degenerative disc disability is manifested by severe 
impairment.

5.  As a result of back surgery in August 1998, the veteran 
has a healed scar about four inches in length over her low 
back which is tender and painful on palpation.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for degenerative 
disc disease have been met, for the period from June 24, 
1997, through August 25, 1998.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293 (1999).

2.  The criteria for a 40 percent evaluation for degenerative 
disc disease have been met, for the period commencing October 
1, 1998.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293 (1999).

3.  The criteria for a separate 10 percent rating for a 
painful scar over the low back have been met for the period 
commencing October 1, 1998.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Code 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to the claim 
and that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Factual Background

The record shows that the veteran's original claim for 
service connection for a back disability was filed in 
September 1992.  In rating decision of April 1993, service 
connection was granted for arthralgia, cervical, dorsal and 
lumbar spine, and a 10 percent rating was assigned from 
September 12, 1991, pursuant to Diagnostic Code 5299-5291.  
The current appeal stems from claim for an increased rating 
for the service-connected back disability, filed in June 
1997.  In rating decision of February 1998, the back 
disability was evaluated as degenerative disc disease and a 
20 percent evaluation was assigned from June 24, 1997, 
pursuant to Diagnostic Code 5293.  The veteran was notified 
of this decision and filed a notice of disagreement in August 
1998, and a timely substantive appeal in August 1999.  During 
the appeal, in rating decision of March 1999, a temporary 
total disability rating was assigned from August 26, 1998 
through September 30, 1998, pursuant to 38 C.F.R. § 4.30.  
The 20 percent evaluation was continued from October 1, 1998.

VA outpatient treatment records dated in June 1997 show that 
the veteran had severe back pain.  A VA radiologic 
consultation report dated in June 1997 shows no abnormalities 
of the lumbosacral spine.

A magnetic resonance imaging (MRI) report from the Kentucky 
Diagnostic Center dated in July 1997 shows that there was 
decreased T2 weighted signal in the disc at the L5-S1 level, 
consistent with desiccation.  At L5-S1 level, there was a 
broad based disc protrusion with associated hypertrophic 
change, most prominent in the left paracentral location, with 
mild indentation of the thecal sac.  There was mild to 
moderate narrowing of the L5 neural foramina, representing 
potential mechanisms of nerve root impingement within the 
foramina, greater on the left than on the right.

A letter dated in August 1997, from Ghahreman Khodadad, M. 
D., notes that the veteran was seen on August 19, 1997, with 
chief complaints of chronic low back pain and numbness in the 
low back.  It was noted that at times, she had difficulties 
in standing and walking.  On neurological examination, no 
significant objective abnormality was found.  Her gait was 
normal and she was able to walk on her toes and heels with no 
difficulties.  No atrophy or fasciculation was noted in any 
muscle group of the lower extremities.  Her deep tendon 
reflexes were symmetrical both at the knees and the ankles.  
Sensation was intact and the straight leg raising test was 
negative bilaterally.  Her lumbar MRI done in July 1997 was 
reviewed and the most significant abnormalities were 
spondylotic changes at L5-S1 level with a left sided 
herniated disc and obliteration of the root.  It was noted 
that the veteran's chronic low back pain and difficulties in 
standing and walking were related to her lumbar spine 
pathology and neural compression.

A private electromyograph in August 1997 revealed only 
minimally abnormal but was consistent with a mild recent left 
lumbosacral radiculopathy.

An outpatient treatment report from Dr. Khodadad, dated in 
September 1997, shows that the veteran reported that her low 
back pain and the numbness in the back was persisting.  It 
was noted that, neurologically, she remained the same.

A VA orthopedic examination report dated in November 1997 
shows that the veteran complained of intermittent back pain 
from the neck down to her lower back.  There were muscle 
spasms that were intermittent with lower back numbness that 
had occurred for approximately one year.  She denied lower 
extremity pain or numbness.  She reported that the pain was 
aggravated by sitting, prolonged standing, bending or 
lifting, and walking for more than five minutes.  She denied 
incontinence.  She was wearing a lumbar corset for her lower 
back pain.  Her medications consisted of Ibuprofen.  
Examination showed no evidence of curvature abnormalities, no 
muscle atrophy, and no fasciculations.  Her gait was steady 
and coordinated without evidence of a limp.  She reported 
tenderness over the L4-L5 spinous processes on paravertebral 
musculature.  Range of motion was lumbar flexion from 0 to 45 
degrees.  Extension was from 0 to 20 degrees.  Lateral 
bending to the right was 0 to 25 degrees.  Lateral bending to 
the left was from 0 to 30 degrees.  Rotation was "good."  
The veteran complained of discomfort with all motion.  Motor 
strength was 4/5 for hip extensions bilaterally.  Sensation 
was grossly intact.  The diagnosis was lumbosacral spine 
strain without evidence of herniation.  The examiner noted 
that during the examination the veteran complained of pain 
but there was no noted evidence of wincing or grimacing and 
there was only minimal guarding.

In a statement dated in December 1997, the veteran noted that 
there were several errors in the November 1997 VA examination 
report.  According to the veteran, she is extremely allergic 
to Ibuprofen and does not take that medication.  In addition, 
she noted that the diagnosis in the November 1997 VA 
examination report was totally incorrect.  She claimed that 
she showed the examiner the MRI, X-ray and EMG results.

In a letter dated in July 1998, Dr. Khodadad noted that the 
veteran was seen that day complaining of pain in her right 
hip and right lower extremity.  He noted that neurologically 
she remained intact with no significant objective 
abnormality.  However, he also noted that when she walked, 
she favored the right leg and when she was sitting, she 
shifted her weight to the left, and stated that sitting 
upright caused pain in her right hip.  Deep tendon reflexes 
where symmetrical at the knees and ankles.  There was no 
sensory impairment.  No atrophy or fasciculation was noted in 
any muscle group of the lower extremities.

Computed tomography of the lumbar spine in August 1998 showed 
degenerative disc disease at L3-4, with mild bilateral 
foraminal narrowing.  At L4-5 there was a small central and 
left paracentral disc protrusion leading to mild sac 
compression and mild bilateral foraminal narrowing.  At L5-S1 
there was a moderate bulge plus a large broad central disc 
protrusion leading to moderate bilateral foraminal stenosis, 
moderate sac compression and bilateral S1 root compression.

On August 26, 1998, the veteran had back surgery at a private 
hospital.  The pre-operative and post-operative diagnoses 
were lumbar spondylosis with root compression at L4-5 and L5-
S1, right side.  The operation was a partial hemilaminectomy 
L4, L5, removal of herniated disc L5-S1, right foraminotomy 
L4-5, right.

A VA outpatient treatment record dated in September 1998 
notes that the veteran had a history of low back pain and 
underwent a diskectomy in August 1998, without much relief of 
her symptoms.  The assessment was post-operative pain along 
the L5 nerve root.

At a VA orthopedic examination in May 1999, the veteran 
reported that the severe pain over the back and right leg had 
subsided but she still had some pain in her low back area and 
down her right buttock region.  She reported pain with 
certain movements of her back, prolonged sitting, and bending 
over or lifting anything.  The pains that she had had 
previously over her right leg had subsided considerably since 
her lumbar laminectomy.  Examination revealed a healed 
incision scar over the low back measuring about four inches 
in length.  It was tender and painful on palpating it.  She 
had pain and discomfort when the lumbar area was palpated, 
but no muscle spasms could be found in that area.  She walked 
without a limp.  She was able to stand on her toes and heels.  
Back flexion was to 40 degrees, with pain.  She could 
laterally bend about five degrees to the left and to the 
right, with back pain.  Straight leg raise caused back pain.  
Her reflexes were hyporeflexic but equal.  Motor power over 
the lower extremities was entirely normal.  Sensation over 
the lower extremities was normal also.  The neurologic 
examination over the lower extremities was entirely normal 
with no noted neurological deficits.  It was noted that she 
continued to take medication for her back.  It was further 
noted that she had functional disability manifested by the 
inability to sit for more than five to ten minutes.  Pain was 
also noted on standing more than 20 minutes.  She was unable 
to bend or lift anything over 10 to 15 pounds because of 
persistent pain in the thoracolumbar area of her back.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue on this appeal.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where the issue is entitlement to an increased rating 
following the filing of a reopened claim, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The evidence in closest proximity 
to the recent claim is the most probative in determining the 
current extent of impairment.  Id.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In evaluating the disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss . . . may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(1999).  

If the disability involves a joint, consideration must be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 (1999).  

Under the rating schedule, a 20 percent rating is assigned 
for slight limitation of motion of the lumbar spine.  A 
maximum 40 percent rating is assigned for severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

A 20 percent rating is assigned for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating is 
assigned for severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.  A maximum 60 
percent rating is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

The evidence shows that, for the period from June 24, 1997, 
when she filed her claim for an increased rating for her low 
back disability, through August 25, 1998, the veteran's low 
back disability was manifested by severe back pain.  The July 
1997 MRI showed desiccation and disc protrusions at several 
levels with potential nerve root impingement.  The August 
1997 EMG showed mild left lumbosacral radiculopathy.  The VA 
orthopedic examination in November 1997 showed intermittent 
muscle spasms, lower back numbness, and lower back pain 
aggravated by sitting, prolonged standing, bending or 
lifting, and walking for more than five minutes.  Medical 
evidence dated in August 1998 shows that the veteran had 
degenerative disc disease at multiple levels in the lumbar 
and lumbosacral spine.  The low back disability progressively 
worsened and the veteran underwent back surgery on August 26, 
1998, when a partial hemilaminectomy of L4-5, removal of a 
herniated disc at L5-S1, and right foraminotomy at L4-5.  The 
Board finds that this evidence demonstrates pronounced 
intervertebral disc syndrome and warrants a 60 percent rating 
for the period from June 24, 1997, through August 25, 1998.

As noted above, the veteran was granted a temporary total 
disability rating for her low back disability as a result of 
the back surgery in August 1998.  In a rating decision of 
March 1999, a 100 percent rating was assigned from August 26, 
1998, through September 30, 1998, pursuant to 38 C.F.R. 
§ 4.30.

Subsequent to the back surgery, the medical evidence shows 
that in September 1998 she indicated that the back surgery 
the month before had not relieved her symptoms very much.  It 
was noted that she had chronic back pain and needed a 
supportive mattress for sleeping.  At a VA orthopedic 
examination in May 1999, the veteran reported that the severe 
pain in her back and right leg had subsided, although she 
still had some pain.  On examination, she had pain and 
discomfort when the lumbar area was palpated, but there were 
no muscle spasms.  She walked without a limp and was able to 
stand on her toes and heels.  She continued to have 
limitation of motion of the lumbar spine with flexion to only 
40 degrees, and lateral bending to left and right of only 
five degrees.  In addition, she had back pain over the 
thoracic and lumbar region on range of motion testing.  The 
neurologic examination over the lower extremities was 
entirely normal and no neurological deficits were noted.  She 
continued to have functional disability with inability to sit 
more than five to 10 minutes, pain on standing more than 20 
minutes, and the inability to bend or lift weight over 10 to 
15 pounds because of pain in the thoracolumbar area of her 
back.

The Board finds that the evidence of the severity of the 
veteran's service connected low back disability subsequent to 
the back surgery in August 1998 warrants a 40 percent rating 
for severe limitation of motion of the lumbar spine pursuant 
to Diagnostic Code 5292.  No muscle spasms or neurological 
deficits were shown at the May 1999 VA orthopedic 
examination.  Accordingly, the evidence does not warrant a 
rating in excess of 40 percent under Diagnostic Code 5293.  

The evidence shows that the veteran continues to have painful 
motion and functional limitation from the severity of the low 
back disability.  When a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  The diagnostic code applicable, Diagnostic 
Code 5292, is a code that considers range of motion.  
However, a 40 percent rating is the maximum schedular rating 
available under the applicable diagnostic code, and a higher 
rating due to painful motion and functional impairment is not 
available in this case.  See Johnston v. Brown, 10 Vet. App. 
80, 84- 85 (1997).

Finally, the Board notes that the May 1999 VA orthopedic 
examination showed that the veteran had a surgical scar which 
was healed but tender and painful on palpating it.  A scar 
which is shown to be tender and painful on objective 
demonstration is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  The evidence on file shows that 
the veteran has a painful scar over the low back as well as 
degenerative disc disease of the lumbar spine.  The 
symptomatology and impairment associated with the 
degenerative disc disease does not overlap the symptomatology 
of the scar over the low back.  Therefore, these two 
disabilities warrant separate evaluations.  See 38 C.F.R. § 
4.14; Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  The 
Board concludes that a separate, 10 percent rating for the 
scar over the low back is warranted from October 1, 1998.  


ORDER

A 60 percent evaluation is granted for degenerative disc 
disease, effective from June 24, 1997, through August 25, 
1998, subject to controlling regulations governing the 
payment of monetary benefits.

A 40 percent evaluation is granted for degenerative disc 
disease, effective from October 1, 1998, subject to 
controlling regulations governing the payment of monetary 
benefits.

A 10 percent evaluation is granted for scar over low back, 
effective from October 1, 1998, subject to controlling 
regulations governing the payment of monetary benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

